Citation Nr: 1726921	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, including dizziness, as a residual of left myringotomy, left ear drum perforation.

2.  Entitlement to a compensable rating prior to February 10, 2015, for left ear hearing loss.

3.  Entitlement to a rating in excess of 20 percent on and after February 10, 2015, for left ear hearing loss.

4.  Entitlement to a compensable rating for residuals of left myringotomy, left ear drum perforation.


REPRESENTATION

The Veteran is represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This appeal was before the Board in March 2014, at which time it was remanded for additional development.  While this claim was in remand status, the rating assigned to the Veteran's left ear hearing loss was increased to 20 percent, effective February 10, 2015.  As this does not represent a full grant of the benefits sought on appeal, the appeal is still pending before VA.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  After the issuance of a December 2016 supplemental statement of the case, the appeal was remitted to the Board of further appellate review.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issue of entitlement to a compensable rating for residuals of left myringotomy, left ear drum perforation, will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ), which is either the RO or the Appeals Management Office (AMO).



FINDINGS OF FACT

1.  Service connection has not been granted for the Veteran's right ear hearing loss, but it satisfies the regulatory definition of hearing loss throughout the pendency of this appeal.

2.  The Veteran's service-connected left ear hearing loss is manifested by audiometric test results corresponding to numeric designations ranging from Level III to Level XI.

3.  The Veteran's puretone thresholds were 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz throughout the pendency of this appeal.

4.  The Veteran's non-service-connected right ear hearing loss is manifested by audiometric test results corresponding to numeric designations ranging from Level I to Level III.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but not more, on and after February 10, 2015, for left ear hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a rating in excess of 20 percent on and after February 10, 2015, for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by an October 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service VA and private treatment records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Moreover, the Veteran has been provided the appropriate VA examination.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

This matter was before the Board in March 2014, at which time it was remanded for additional development.  Specifically, the Board directed the AOJ to contact the Veteran and request that he submit or identify additional evidence in support of his claim, which was accomplished in December 2014.  Further, the Board directed the AOJ to provide the Veteran with a VA examination in order to assess the severity of service-connected left ear hearing loss, which occurred in February 2015.  Thereafter, the AOJ issued a December 2016 supplemental statement of the case before remitted the appeal to the Board for further appellate review.  As such, the Board finds that the AOJ substantially complied with the March 2014 remand directives and, thus, a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board will address the merits of the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

The severity of hearing loss is determined by comparing audiometric test results with the specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2016).  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from service-connected defective hearing.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.

Although service connection has only been granted for the Veteran's left ear hearing loss, for rating purposes, VA will consider the Veteran's right ear hearing loss as service-connected under certain circumstances.  First, the Veteran's non-service-connected right ear hearing loss must satisfy the provisions 38 C.F.R. § 3.385 (2016).  Second, that right ear hearing loss must not be due to his own willful misconduct.  And third, the Veteran's left ear must, by itself, be compensable to a degree of 10 percent or more.  See 38 C.F.R. §§ 3.383(a)(3), 4.85(f) (2016).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

If the Veteran's right ear hearing loss does not satisfy 38 C.F.R. § 3.385, it will be assigned a numeric designation of Level I for purposes of rating his service-connected left ear hearing loss.  38 C.F.R. § 4.85(f).

A September 2009 private hearing evaluation report demonstrates that the Veteran's puretone thresholds were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
100
110
110
-
110
RIGHT
15
15
20
50
45

The examiner calculated the Veteran's average left ear puretone threshold was 107, while his average right ear puretone threshold was 17.   The evaluation report indicates that only 3 frequencies were used to determine these averages.  On word recognition testing, the Veteran scored 20 percent for his left ear and 88 percent for his right ear; it is unclear from the report whether the Maryland CNC word list was used. 

In December 2009, the Veteran underwent a VA examination to ascertain the severity of his left ear hearing loss.  After reviewing the Veteran's history, the examiner administered a puretone threshold, which yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
55
55
60
70
60
RIGHT
15
15
10
40
45

Based on these results, the examiner determined that the Veteran's average left ear puretone threshold was 61.25, and his average right ear puretone threshold was 27.5.  Using the Maryland CNC word list, the Veteran scored 90 percent on speech recognition testing with respect to his left ear, and 100 percent with respect to his right ear.

In January 2012, the Veteran underwent another VA examination.  Audiological testing revealed puretone threshold, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
80
85
85
105
105
RIGHT
25
25
25
50
45

The examiner determined that the Veteran's average left ear puretone threshold was 95, while his average right ear puretone threshold was 38.  Speech discrimination testing using the Maryland CNC word list resulted in a score of 76 percent for the Veteran's left ear and a score of 80 percent for his right ear.  The Veteran did not provide any complaints regarding the functional effects of his left ear hearing loss.

According to an April 2012 private audiological report, the Veteran's left ear puretone thresholds were determined to be, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
95
100
110
-
110
RIGHT
30
25
35
65
60

The examiner determined that the Veteran's average left ear puretone threshold was 102, while his average right ear puretone threshold was 30.  These averages were calculated using only 3 frequencies, with no indication as to which three.  On word recognition testing, the Veteran scored a 20 percent with respect to his left ear, and scored an 88 percent with respect to his right ear.  There was no indication as to whether the Maryland CNC word list was utilized in this testing.

Pursuant to the Board's March 2014 remand, the Veteran underwent another VA examination in February 2015.  Audiological testing revealed puretone threshold, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
90
90
95
105
105
RIGHT
20 
20
20
50
55

The examiner determined that the Veteran's average left ear puretone threshold was 99 and his average right ear puretone threshold was 36.  Speech discrimination testing using the Maryland CNC word list resulted in a score of 62 percent for the Veteran's left ear, and 80 percent for right ear.  Regarding the functional effects of his left ear hearing loss, the Veteran stated that he had no problems because he used to work by himself in a laboratory.

The Veteran's service-connected left ear hearing loss has already been assigned a noncompensable rating prior to February 10, 2015, and a 20 percent rating on and thereafter.  Consequently, the Board must ascertain whether ratings in excess of those already assigned are warranted.

Throughout the pendency of this appeal, the Veteran's right ear puretone thresholds have satisfied the regulatory criteria for hearing loss.  38 C.F.R. § 3.385.  Further, there is no indication that the Veteran's non-service-connected right ear hearing loss is due to his own willful misconduct.  The salient determination then becomes ascertaining the point that the Veteran's service-connected left ear hearing loss warrants a compensable rating by itself.

Prior to February 10, 2015

In determining whether the Veteran's left ear hearing loss is compensable by itself, the Board will assign a numeric designation of Level I to his non-service-connected right ear.

Applying the September 2009 audiological evaluation results to the Rating Schedule reveal numeric designations of Level XI for the Veteran's left ear and a Level I for his right ear. See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a 10 percent rating for left ear hearing loss. 38 C.F.R. § 4.85.

Applying the December 2009 VA audiological consultation results to the Rating Schedule revealed numeric designations of Level III hearing acuity for his left ear, and Level I hearing acuity for his right ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a noncompensable rating for left ear hearing loss.  38 C.F.R. § 4.85.

Applying the January 2012 VA examination results to the Rating Schedule revealed numeric designation of Level V for the Veteran's left ear, and a numeric designation of Level I for his right ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable rating for left ear hearing loss.

Applying the April 2012 private audiological results to the Rating Schedule revealed numeric designation of Level XI for the Veteran's left ear, and a numeric designation of Level I for his right ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent rating for left ear hearing loss.

The rating criteria provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  If the Veteran's audiological test results demonstrated a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear, VA will evaluate that ear using either Table VI or Table VIa, whichever results in the higher numeric designation.  Id. at (a).

Each of the audiological evaluations of the Veteran's left ear demonstrates a puretone threshold of 55 or greater at 1000, 2000, 3000, and 4000 Hertz and, thus, this qualifies as an exceptional pattern of hearing.  Id.  The Board has already utilized Table VI to obtain numeric designations for the Veteran's left ear.  The Board will also utilize Table VIa to see if a higher numeric designation results.

The numeric designation assigned to the Veteran's audiological results in September 2009 and April 2012 resulted in the maximum designation and, thus, a higher designation is not available under Table VIa.  However, applying the December 2009 results to Table VIa produced a numeric designation of  Level IV,  which is higher that produced by Table VI.  Applying this new numeric designation to 38 C.F.R. § 4.85, Table VII, and the right ear number designation of Level I, results in a noncompensable rating.

Applying the January 2012 results to Table VIa produces a numeric designation of Level IX, which is higher than the designation resulting from Table VI.  Applying this new designation to Table VII, with the Level I designation for the Veteran's right ear, results in a noncompensable rating.

Additionally, with respect to exceptional patterns of hearing loss, although the Veteran's puretone thresholds were 70 decibels or more at 2000 Hertz in his left ear, the evidence did not demonstrate that the Veteran's left ear puretone threshold was 30 decibels or less at 1000 Hertz.  Thus, the Veteran is not entitled to additional consideration for exceptional patterns of hearing impairment for his service-connected left ear hearing loss.  38 C.F.R. § 4.86(b). 

Based on the above, the Veteran's service-connected left ear hearing loss warrants a 10 percent rating, by itself, according to the audiological findings in September 2009 and April 2012, but not in December 2009 or January 2012, even with consideration of exceptional patterns of hearing.  Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left ear hearing loss is compensable prior to February 10, 2015 and, with application of the doctrine of reasonable doubt, the Board finds that a 10 percent rating is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Now that the Board has established that the Veteran's service-connected left ear hearing loss is compensable to 10 percent or more prior to February 10, 2015, and given that the other criteria have been satisfied, evaluation of the Veteran's left ear hearing loss will include consideration of the Veteran's non-service-connected right ear hearing loss for rating purposes.  See 38 C.F.R. §§ 3.383(a)(3), 4.85(f)

Applying the September 2009 audiological evaluation results to the Rating Schedule reveal numeric designations of Level XI for the Veteran's left ear and a Level II for his right ear. See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a 10 percent rating for left ear hearing loss. 38 C.F.R. § 4.85.

Applying the December 2009 VA audiological consultation results to the Rating Schedule revealed numeric designations of Level III hearing acuity for his left ear, and Level I hearing acuity for his right ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a noncompensable rating for left ear hearing loss.  38 C.F.R. § 4.85.

Applying the January 2012 VA examination results to the Rating Schedule revealed numeric designation of Level V for the Veteran's left ear, and a numeric designation of Level II for his right ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent rating for left ear hearing loss.

Applying the April 2012 private audiological results to the Rating Schedule revealed numeric designation of Level XI for the Veteran's left ear, and a numeric designation of Level II for his right ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent rating for left ear hearing loss.

The Board will also determine whether a rating higher than 10 percent, prior to February 10, 2015, is warranted based on an exceptional pattern of hearing, now including consideration of the Veteran's non-service-connected right ear hearing loss.  38 C.F.R. § 4.86(a).  

Again, the numeric designation assigned to the Veteran's audiological results in September 2009 and April 2012 resulted in the maximum designation and, thus, a higher designation is not available under Table VIa.  However, applying the December 2009 results to Table VIa produced a numeric designation of  Level IV,  which is higher that produced by Table VI.  Applying this new numeric designation to 38 C.F.R. § 4.85, Table VII, and the right ear number designation of Level I, results in a noncompensable rating.

Applying the January 2012 results to Table VIa produces a numeric designation of Level IX, which is higher than the designation resulting from Table VI.  Applying this new designation to Table VII, with the Level II designation for the Veteran's right ear, results in 10 percent rating.

In sum, the Board finds that a 10 percent rating, but no more, is warranted for the Veteran's service-connected left ear hearing loss prior to February 10, 2015.

On and after February 10, 2015

Preliminarily, the Board finds that the Veteran's left ear hearing loss is compensable by itself on and after February 10, 2015, as was determined above.  As such, the Veteran's non-service-connected right ear hearing loss will be considered for purposes of rating the Veteran's service-connected left ear hearing loss.

Applying the February 10, 2015 VA examination results to the Rating Schedule revealed numeric designation of Level VIII for the Veteran's left ear, and a numeric designation of Level III for his right ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 20 percent rating for left ear hearing loss.

The rating criteria provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  If the Veteran's audiological test results demonstrated a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear, VA will evaluate that ear using either Table VI or Table VIa, whichever results in the higher numeric designation. Id. at (a).

Each of the audiological evaluations of the Veteran's left ear demonstrates a puretone threshold of 55 or greater at 1000, 2000, 3000, and 4000 Hertz and, thus, this qualifies as an exceptional pattern of hearing.  Id.  The Board has already utilized Table VI to obtain numeric designations for the Veteran's left ear.  The Board will also utilize Table VIa to see if a higher numeric designation results.

Applying the February 10, 2015 results to Table VIa produces a numeric designation of Level X, which is higher than the designation from Table VI.  Applying this new designation to Table VII, which the numeric designation of Level III for the Veteran's right ear, results in a 20 percent rating. 

Additionally, with respect to exceptional patterns of hearing loss, although the evidence of record demonstrated puretone thresholds of 30 decibels or less at 1000 Hertz in the Veteran's right ear, the evidence did not show puretone thresholds of 70 decibels or more at 2000 Hertz in his right ear.  Although the Veteran's puretone thresholds were 70 decibels or more at 2000 Hertz, the evidence did not demonstrate that the Veteran's left ear puretone threshold was 30 decibels or less at 1000 Hertz.  Thus, the Veteran is not entitled to additional consideration for exceptional patterns of hearing impairment for his service-connected left ear hearing loss.  38 C.F.R. § 4.86(b). 

Conclusions

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.   Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

As demonstrated above, prior to February 10, 2015, the evidence of record is at least in equipoise as to whether the Veteran's left ear hearing loss warrants a 10 percent rating.  38 C.F.R. § 4.7 (2016).  However, the preponderance of the evidence is against finding that a rating in excess of 20 percent is warranted on and after February 10, 2015.  Gilbert, 1 Vet. App. at 53.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 10 percent rating, but not more, for left ear hearing loss prior to February 10, 2015, is granted.

A rating in excess of 20 percent on and after February 10, 2015, for left ear hearing loss is denied.


REMAND

In the March 2014 remand, the Board directed the AOJ to issue to the Veteran a statement of the case concerning the claim of entitlement to service connection for vertigo, including dizziness, as residuals of left myringotomy, left ear drum perforation.  The Board also directed the AOJ to inform the Veteran that he must timely file an adequate substantive appeal (VA Form 9) in order to perfect an appeal of this issue.  If the Veteran perfects an appeal of any sought after benefit, the AOJ was directed to certify it to the Board of appellate review.  

Since the March 2014 remand, the AOJ has not issued to the Veteran a statement of the case concerning the claim of entitlement to service connection for vertigo.  As such, the Board finds that the AOJ has not substantially complied with the March 2014 remand directive and, thus, a remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board further finds that the issue of entitlement to a compensable rating for residuals of left myringotomy, left ear drum perforation, is inextricably intertwined with the issue of entitlement to service connection for vertigo.  As such, it must be remanded for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ MUST issue the Veteran a statement of the case pertaining to the claim of entitlement to service connection for vertigo, including dizziness, as residuals of left myringotomy, left ear drum perforation.  The AOJ MUST provide the Veteran notice of his appellate rights.  The AOJ MUST inform the Veteran that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.

2.  Once the above actions have been completed, the AOJ must re-adjudicate the claim of entitlement to compensable rating for residuals of left myringotomy, left ear drum perforation.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


